UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7277


ISIAH JAMES, JR.,

                     Petitioner - Appellant,

              v.

BRYAN P. STIRLING,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Terry L. Wooten, Senior District Judge. (1:17-cv-01837-TLW)


Submitted: March 29, 2019                                         Decided: April 5, 2019


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isiah James, Jr., a state prisoner, seeks to appeal the district court’s order accepting

the recommendation of the magistrate judge and dismissing without prejudice his 28

U.S.C. § 2241 (2012) petition for failure to exhaust state court remedies. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that James has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2